Title: From George Washington to William Livingston, 6 December 1783
From: Washington, George
To: Livingston, William


                        
                            Gentlemen
                             Decr 6th 1783
                        
                        I want Words to express the heart-felt pleasure I experence on receiving the congratulation & plaudit
                            of so respectable a Body, as the Legislature of the State of New Jersey—I cannot however suppress the effusions of my
                            gratitude for their flattering allusion to an event which hath immortalized & signalized the name of Trenton; for the delicate manner
                            of their recalling to mind none but grateful ideas; as well as for all their former assistance at the period of our
                            deepest distress.
                        I am heartily disposed to join with you, Gentlemen, in adoration to that all-wise & most gracious
                            Providence which hath so conspicuously interposed in the direction of our public affairs & the establishment of
                            our national Independance.
                        The faithful page of History, will I doubt not, record all the patriotic sufferings & meritorious
                            Services of the gallant little Army I have had the honor to command; Nor, (if my tesimony & the voice of truth can
                            avail any thing), shall the efficacious exertions of the State of New Jersey, or the almost unrivalled bravery of its
                            Militia ever be forgotten. Let the fact be made known to the whole world, let it be remembered forever as an example to
                            suceeding Ages—that, after a large extent of Country had been overrun by a formidable Enemy, and thousands of Citizens
                            driven from their possessions; the virtuous freemen of New Jersey—recovering from the temporary shock—stung by the
                            remembrance of what their wives, their children & Friends had already suffered, by the thought of losing all they
                            yet held dear & sacred—animated by an enthusiastic hope of success—and bouyed, by a reliance on the aid of Heaven,
                            above the fear of danger & death itself; then began to stem the tide of adversity; and, in concert with our other
                            force, recoiling like an impetuous torrent on our lately victorious foes, confined them within narrow limits ‘till
                            compelled to take their final departure from the State.
                        For me, it is enough to have seen the divine Arm visibly out-stretched for our deliverance, and to have recd
                            the approbation of my Country, and my Conscience on account of my humble instrumentality in carrying the designs of
                            Providence into effect; but for my gallant Associates in the Field, who have so essentially contributed to the
                            establishment of our Independence & national glory, no rewards can be too great.
                        I am now to bid you a long farewell, & to recommend, you Gentlemen, & the State whose
                            wellfare you are appointed to superintend, to the indulgent care of Heaven. May unaminity & wisdom ever prevail in
                            your public Councils! May justice & liberality distinguish the Administration of your Goverment! And may the
                            Citizens of New Jersey be completely happy in the practice of Industry, oeconomy & every private Virtue. 
                        
                            G: W——n
                        
                    